Citation Nr: 1608733	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  14-11 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for heart disease.

5.  Entitlement to service connection for dyslexia to include as secondary to service-connected disability.

6.  Entitlement to service connection for a kidney disability.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bronchitis.

8.  Entitlement to service connection for a respiratory disability, to include bronchitis.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral shoulder disability.

10.  Entitlement to special monthly compensation based upon the need for aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to July 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2009 and April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In his VA Forms 9, the Veteran requested a hearing before a Veterans law Judge in Washington, DC.  A letter dated in June 2015 informed the Veteran of the date and time of his scheduled hearing; however, the record reflects that he did not appear for the hearing and no explanation was provided.  He has not requested that the hearing be rescheduled.  As such, the hearing request is considered withdrawn.  
The Board has rephrased the Veteran's claim for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the scope of a mental health disability claim includes any mental health disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of entitlement to service connection for an acquired psychiatric disability, to include PTSD, entitlement to service connection for hypertension, entitlement to service connection for heart disease, entitlement to service connection for dyslexia to include as secondary to service-connected disability, entitlement to service connection for a kidney disability, entitlement to service connection for a respiratory disability, and whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2000 rating decision denied service connection for bronchitis; the Veteran did not file a timely notice of disagreement, and no new and material evidence was submitted within the appeal period for that decision which was not considered by the RO.

2.  A March 2006 rating decision denied service connection for PTSD; the Veteran did not file a timely notice of disagreement, and no new and material evidence was submitted within the appeal period for that decision which was not considered by the RO.

4.  Evidence received since the February 2000 rating decision denying service connection for bronchitis is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bronchitis.

5.  Evidence received since the March 2006 rating decision denying service connection for PTSD is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for PTSD.

7.  In giving the Veteran the benefit of the doubt, he is in need of care or assistance on a regular basis to assist him with meal preparation; dressing; bathing; and performing household chores.


CONCLUSIONS OF LAW

1.  The February 2000 rating decision denying service connection for bronchitis is final. 38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence submitted to reopen the claim of entitlement to service connection for bronchitis is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The March 2006 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

4.  Evidence submitted to reopen the claim of entitlement to service connection for PTSD is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The criteria for special monthly compensation based on a need of aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.351 , 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for bronchitis and PTSD, and the issue of entitlement to special monthly compensation (SMC).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Analysis

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii)  does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran's claim for service connection for bronchitis was denied in a February 2000 rating decision.  The claim was denied on the basis that although the Veteran was hospitalized in service in October 1962 with bronchopneumonia, there was no sequela, no lung complaints or findings on the separation examination (chest X-ray was normal), and no current evidence of any respiratory disability.  The Veteran's claim of entitlement to service connection for PTSD was denied in a March 2006 rating decision on the basis that there was no evidence of a neuropsychiatric disability in service and no corroborating evidence of a stressor.  The Veteran did not appeal either decision within one year, and he also did not submit new and material evidence with respect to either claim within one year of the respective denials.  Therefore, the February 2000 and March 2006 rating actions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

The evidence received since the February 2000 and March 2006 rating decisions includes an April 2012 VA treatment record which reflects a diagnosis of COPD, and the Veteran's April 2012 stressor statement indicating new details surrounding his PTSD claim.  

As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In this case, the newly submitted evidence contains new details regarding the Veteran's alleged PTSD stressor, and it contains a diagnosis of COPD where there was previously no respiratory diagnosis.   

Therefore, the Board finds the newly submitted evidence is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  The claims of entitlement to service connection for a PTSD and bronchitis are therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

SMC

The Veteran is currently service connected for degenerative joint disease, left knee total arthroplasty, rated at 30 percent from July 5, 1996, 100 percent from January 16, 1997, 30 percent from March 1, 1998, and 60 percent from July 27,2000; degenerative joint disease, right knee total arthroplasty, rated as 30 percent disabling from June 21, 1995, 100 percent from June 19, 1996, 30 percent from March 1, 1998, and 60 percent from July 27, 2000; degenerative disc disease of the cervical spine, rated at 20 percent from June 21, 1995, and 60 percent from March 28, 2001, entitlement to service connection for a seizure disorder, head injury residuals, rated at 20 percent from June 21, 1995; degenerative joint disease of the lumbar spine, rated at 20 percent from September 23, 2002; decreased sensation of the left upper extremity, rated at 10 percent from September 23, 2002; decreased sensation of the right upper extremity, rated at 10 percent from September 23, 2002; decreased sensation of the left upper extremity, rated at 10 percent from September 23, 2002; decreased sensation of the right lower extremity, rated at 10 percent from September 23, 2002; decreased sensation of the left lower extremity, rated at 10 percent from September 23, 2002; residuals of laceration to the left eyebrow, rated as noncompensable as of June 15, 1989.  Entitlement to a total rating for compensation purposes based upon individual unemployability was granted, effective from March 1, 1998 to July 27, 2000.  SMC based upon housebound status was in effect from March 1, 1998 to July 27, 2000.

The Veteran seeks entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or by reason of being housebound.  Generally, with respect to claims of entitlement to special monthly compensation based on the need for the regular aid and attendance of another person, such claims will be granted when the Veteran, due to a service-connected disability, has the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The Veteran argues that he is so helpless as to be in the need of regular aid and attendance of another person.  He does not claim to have lost the use of both feet, or of one hand and one foot, nor does he claim to be blind in both eyes or permanently bedridden, and the evidence does not show that this is the case.  

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to the following: inability of the veteran to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the veteran to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers inherent in his/her daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the veteran remain in bed.  It is not required that all of the disabling conditions listed above be found to exist before a favorable rating may be made.  The particular personal functions that a veteran is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). 

The Veteran submitted several Examination Reports for Consideration of Aid and Attendance.  An October 2014 examination report, which was signed by a VA physician, indicates that, due to the Veteran's arthritis and head trauma, the Veteran is unable to prepare his own meals, needs assistance bathing and attending to other hygiene needs, and requires medication management.  It was noted that the Veteran was able to feed himself, and that he is not legally blind.  It was also noted that the Veteran has difficulty remembering small tasks and needs coaching at times.  He needs assistance dressing in terms of putting on his pants, socks, and shoes.  It was further noted that he is unable to get out of bed or off the floor without assistance.  He leaves the home once or twice a week for medical appointments, church and shopping.  

A March 2014 Examination for Aid and Attendance signed by the same VA physician (as the one who signed the October 2014 examination report) indicates the same as noted above; however, the physician also noted that the Veteran needs assistance with toileting, cleaning, and shopping.  

In numerous written statements submitted in 2014 and 2015, the Veteran asserted that he requires the regular aid and attendance of another person because he falls, and because he needs help in order to dress himself, bathe himself, and perform household chores including cooking. 

The Veteran has not been afforded an official VA examination for the purpose of determining whether he is need of regular aid and attendance of another person.  However, the evidence satisfactorily demonstrates that without regular aid and attendance of another person, the Veteran's service-connected arthritis of the knees and head injury/seizure disorder cause him to be unable to prepare meals, get dressed, bathe, toilet, and perform household chores by himself.  While the evidence of record also shows that the Veteran may also experience these difficulties due to nonservice-connected disorders, the only medical evidence of record addressing whether the Veteran required the regular aid and attendance of another person due to certain of his service-connected disabilities is positive to the Veteran's claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not free to substitute its own judgment for that of an expert). 

Thus, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran requires the regular aid and attendance of the another person due to his service-connected disabilities.  Accordingly, with application of the doctrine of reasonable doubt, the Board finds that the Veteran is in need of the regular aid and attendance of another person due to his service-connected disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, special monthly compensation based on regular need for aid and attendance is warranted. 

Special monthly compensation based on the need for regular aid and attendance is a greater benefit than special monthly compensation based on being housebound.  38 U.S.C.A. § 1114(l), (s).  In view of the Board's grant of special monthly compensation based on the need for regular aid and attendance herein, the issue of entitlement to special monthly compensation on account of being housebound is moot.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bronchitis is reopened; the claim is granted to this extent.  

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened; the claim is granted to this extent.  

Entitlement to special monthly compensation based on the need for regular aid and attendance of another person is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In an April 2014 statement, the Veteran argued that he is entitled to service connection for hypertension and heart disease because these disabilities are the result of the multiple surgeries he has undergone for his service-connected disabilities.  He also argued that he is entitled to service connection for a kidney disability because it is the result of all the medication he has taken for his service-connected disabilities.  He further argued that he is entitled to service connection for a respiratory disability because it is the result of his numerous surgeries, as well as to exposure to asphalt like material, welding, fiberglass, and lead paint while serving aboard the USS Wilkinson.  

An April 2012 VA treatment record reflects current diagnoses of hypertension, chronic obstructive pulmonary disease, nephrolithiasis, atrial fibrillation, and renal failure.  VA treatment records dated in April 2006 reflect that the Veteran has undergone six neck surgeries and 16 knee surgeries and that he takes numerous medications for his service-connected disabilities.  

Under the circumstances the Board finds that a remand is required in order to schedule the Veteran for a VA examination(s) in order to determine the nature and etiology of the Veteran's hypertension, atrial fibrillation, and nephrolithiasis/renal failure.  

With respect to the Veteran's claim involving a respiratory disability, the Board finds that further development should be undertaken to confirm the Veteran's claimed exposure to lead paint, asphalt like material during his service aboard the USS Wilkerson.  Additionally, because the Veteran was diagnosed with bronchopneumonia during service in October 1962 and currently has a diagnosis of COPD, an examination should be scheduled to determine the nature and etiology of this disability. 

The Board notes that in a March 2015 written statement, the Veteran indicated that he was seen in the Behavioral Healthcare Unit at the Loma Linda VA Medical Center (VAMC) on February 23, 2015.  He further stated that his records from his VA social worker have not been obtained.  He indicated that he has been seen at the VA every week since the 1990s for all of his claimed disabilities.  He also indicated in a December 2013 Report of General Information that he wanted his VA medical records dating from May 2012 to the present to be obtained.  
A review of the record reflects that the Veteran's VA treatment records dating through April 18, 2012 are of record, with the exception of two additional VA treatment records submitted by the Veteran, which are dated in March 2014 and February 2015.  Although the March 2014 statement of the case indicates that VA treatment records dating from April 20, 1999 to February 27, 2014 are of record, the Board does not locate any VA treatment records beyond April 18, 2012 in the claims file.  As such, on remand the Veteran's VA treatment records dating from April 19, 2012 to February 27, 2014 should be associated with the claims file.  Additionally, the records from February 27, 2014 to the present should also be added to the record, to specifically include the behavioral healthcare record from February 2015.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's VA treatment records dating from April 19, 2012 to the present, to specifically include the behavioral healthcare record from February 2015 and associate them with the claims file.  

2.  Undertake all appropriate development effort to confirm the Veteran's claimed exposure to lead paint, asphalt like material, welding, and fiberglass during his service aboard the USS Wilkerson.  

3.  Schedule the Veteran for a VA examination or examinations in order to determine the nature and etiology of the Veteran's current hypertension, any current heart disability including atrial fibrillation, any current kidney disability to include renal failure and nephrolithiasis, and any current respiratory disability to include COPD.

The claims file to include a copy of this remand must be made available to the examiner in conjunction with the examination.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's hypertension and/or any current heart disability (including the currently diagnosed atrial fibrillation) is/are caused or aggravated (permanently worsened beyond the natural progression of the disability) by the Veteran's numerous surgeries for his service-connected cervical spine and bilateral knee disabilities.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current kidney disability (to include the current renal failure and nephrolithiasis) is/are caused or aggravated (permanently worsened beyond the natural progression of the disability) by the medications taken by the Veteran for his service-connected cervical spine, lumbar spine and bilateral knee disabilities.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current respiratory disability (to include the current COPD) is etiologically related to service, to specifically include the October 1962 hospitalization for bronchopneumonia, and any exposure to asphalt like material, welding, fiberglass, and lead paint while serving aboard the USS Wilkinson, should such exposure be confirmed.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current respiratory disability (to include the current COPD) is caused or aggravated (permanently worsened beyond the natural progression of the disability) by the numerous surgeries for the Veteran's service-connected cervical spine and bilateral knee disabilities.

A complete rationale for all stated opinions must be provided.

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim(s).  38 C.F.R. §§ 3.158, 3.655 (2015).

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


